                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
LEONARD P.,                        )
                                   )
          Plaintiff,               )
                                   )
     v.                            )     C.A. No. 19-418 WES
                                   )
ANDREW M. SAUL,                    )
Commissioner of the Social         )
Security Administration,           )
                                   )
          Defendant.               )
___________________________________)

                               ORDER

     On March 12, 2020, Magistrate Judge Lincoln D. Almond filed

a Report and Recommendation (“R. & R.”), ECF No. 16, recommending

that the Court deny Plaintiff’s Motion to Reverse the Decision of

the Commissioner, ECF No. 14, and grant Defendant’s Motion for an

Order Affirming the Decision of the Commissioner, ECF No. 15.   See

R. & R. 15.   After having carefully reviewed the relevant papers,

and having heard no objections, the Court ACCEPTS the R. & R. and

ADOPTS the recommendations and reasoning set forth therein.
     Accordingly, Plaintiff’s Motion to Reverse the Decision of

the Commissioner, ECF No. 14, is DENIED and Defendant’s Motion for

an Order Affirming the Decision of the Commissioner, ECF No. 15,

is GRANTED.   Final judgement shall enter in favor of Defendant.


IT IS SO ORDERED.




William E. Smith
District Judge
Date: April 14, 2020




                                 2
